Wait, J.
The plaintiff’s injury was due to a fall upon slippery ice formed through the operation of the forces of nature under the influence of the climate, to which no wrongful act or omission of the defendant contributed. Under such circumstances there is no liability in damages.
The evidence fails to show any of. the facts which have been held to create liability in cases of injury from snow or ice.
The building did not project over the way on which the plaintiff was passing so as to discharge snow or ice upon it as in Smethurst v. Barton Square Independent Congregational Church, 148 Mass. 260, Marston v. Phipps, 209 Mass. 552. It did not stand so near the way and it was not so constructed that snow or water necessarily fell from it upon the way, as in Shipley v. Fifty Associates, 106 Mass. 194.
There was no accumulation and subsequent discharge of water from the defendants’ building, as in Hynes v. Brewer, 194 Mass. 435, Drake v. Taylor, 203 Mass. 528, Cerchione v. Hunnewell, 215 Mass. 588. There was no defective condition such that water was collected or ice was formed to create a nuisance or a condition of especial danger, as in Watkins v. Goodall, 138 Mass. 533, Coman v. Alles, 198 Mass. 99. The case more nearly resembles O’Donoghue v. Moors, 208 Mass. *94473. See also Tiffany v. F. Vorenberg Co. 238 Mass. 183; Sanborn v. McKeagney, 229 Mass. 300.
We need not consider whether the plaintiff stood in the position of a trespasser or of a licensee. The judge was right in directing a verdict for the defendant.

Exceptions overruled.